DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 10/4/2021. Claims 1-7, 9-10, and 12-20 are presently pending and are presented for examination.

Response to Amendment
Applicant’s amendments, see page 11, filed 10/4/2021, with respect to Drawing Objections, Specification Objections, and Claim Objections have been fully considered and are persuasive.  All of the Objections have been withdrawn. 

Response to Arguments
Applicant's arguments, see page 13, filed 10/4/2021, regarding Skelton have been fully considered but they are not persuasive.
The Applicant’s first argument against Skelton is that the reference does not disclose “initiating the timer in response to the propulsion mode, the door cycle, and the vehicle motion” to which the Examiner respectfully disagrees.  Although a timer being initiated was 
The Applicant’s second argument against Skelton is that the reference does not disclose “providing a user interface to allow a driver to extend the countdown timer in response to the propulsion mode, the door cycle, and the vehicle motion” to which the Examiner agrees.  Secondary reference Caspe was introduced to teach the practice of providing a prompt to extend a time, as shown in the previous action.
Applicant's arguments, see pages 13-14, filed 10/4/2021, regarding Strupp have been fully considered but they are not persuasive.  The Applicant has stated that Strupp does not teach “initiating the timer in response to the propulsion mode, the door cycle, and the vehicle motion”.  As mentioned above in the first bullet point of item 5, Strupp teaches a timer being initiated in response to vehicle motion (see at least [0097]), while the Examiner maintains Skelton’s teaching of a timer initiated in response to being in propulsion mode and a door cycle.
Applicant's arguments, see page 14, filed 10/4/2021, regarding Caspe have been fully considered but they are not persuasive.
The Applicant’s first argument against Caspe is that the reference does not teach “initiating the timer in response to the propulsion mode, the door cycle, and the vehicle motion” to 
The Applicant’s second argument against Caspe is that the reference does not teach “providing a user prompt to extend the time” to which the Examiner respectfully disagrees.  Caspe teaches an interface that can be modified to enable a user to extend a time (see at least [0097]).
Applicant's arguments, see pages 14-15, filed 10/4/2021, regarding Lineberger have been fully considered but they are not persuasive.  The Applicant has stated that Lineberger does not teach “initiating the timer in response to the propulsion mode, the door cycle, and the vehicle motion” or “a user interface to allow a driver to extend the countdown timer”.  The Examiner has provided a detailed rejection below in which Skelton is modified by Strupp and Caspe to teach these very limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton (US-10194017; already of record) in view of Strupp (US-2019/0298273; already of record) and further in view of Caspe-Detzer et al. (US- 2008/0291001; hereinafter Caspe; already of record).
Regarding claim 1, Skelton discloses an apparatus (see at least Abs) comprising:
a sensor to detect a vehicle door cycle (see at least col 36 lines 7-12);
a vehicle controller to establish an occurrence of a vehicle motion (see at least col 49 lines 13- 18);
a processor operative to transition a vehicle operating mode to a propulsion mode in response to a control signal from a brake controller indicative of a brake pedal being depressed (see at least col 11 lines 56-62 and col 12 lines 63-66 where transitioning operation modes is not possible until receiving a signal from a brake pedal), initiate a timer having a default time duration in response to the vehicle operating mode being in the propulsion mode, the occurrence of the ... the vehicle door cycle (see at least col 34 line 58 – col 35 line 19 and Fig 14C (1442, 1444, 1446, 1452) where a timer is initiated when a vehicle’s ignition is turned off after travelling, the timer reserving a period of time to keep the vehicle’s controller in the “awake” state, and putting the controller to sleep after an expiration of time.  The 
a display operative to display a user interface in response to the user prompt and to receive the user input ... to couple the user input to the processor (see at least col 29 lines 38-47 and col 33 line 64- col 34 line 3).
However, Skelton does not disclose
...a processor operative to …initiate a timer having a default time duration in response to the … occurrence of the vehicle motion...
...a processor operative to ...generate a user prompt to extend the default time duration...
...the processor being further operative to ...extend to the default time duration in response to a user input...
…a display operative to …receive the user input indicative of a request to extend the default time duration of the timer...
Strupp, in the same field of endeavor, teaches ...a processor operative to …initiate a timer having a default time duration in response to the … occurrence of the vehicle motion (see at least [0097])...
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the timer initiated by a door cycle disclosed by Skelton with a timer responsive to vehicle motion as taught in Strupp for the benefit of verifying that a vehicle is actually in an idle state before executing any further commands (see at least [0097]).
Neither Skelton nor Strupp disclose or teach

...the processor being further operative to ...extend to the default time duration in response to a user input...
…a display operative to …receive the user input indicative of a request to extend the default time duration of the timer...
Caspe, in the same field of endeavor, teaches
...a processor operative to ...generate a user prompt to extend the default time duration (see at least [0020])...
...the processor being further operative to ...extend to the default time duration in response to a user input (see at least [0030])...
…a display operative to …receive the user input indicative of a request to extend the default time duration of the timer (see at least [0020])...
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the timer initiated by a door cycle and vehicle motion taught by Skelton in view of Strupp with a prompt to extend the time as taught by Caspe to allow for vehicle functions to continue while in an otherwise dormant mode of operation (see at least [0002]-[0003]).
Regarding claim 2, Skelton in view of Strupp and Caspe teach the apparatus of claim 1. Skelton additionally discloses an authentication device detector operative to detect an authentication device (see at least col 32 lines 10-16) and wherein the timer being initiated in response to an absence of an authentication device (see at least col 33 lines 7-14).
Regarding claim 3, Skelton in view of Strupp and Caspe teach the apparatus of claim 1. Skelton additionally discloses the occurrence of a vehicle motion is indicative of a vehicle being driven fora predetermined distance (see at least col 20 lines 35-38 and col 16 lines 46-54 which describes a navigation system capable of determining a vehicle’s current position and relaying that information to a 
Regarding claim 4, Skelton in view of Strupp and Caspe teach the apparatus of claim 1. Skelton additionally discloses the display comprises a touch sensitive display mounted within a vehicle cabin (see at least col 30 lines 5-14).
Regarding claim 5, Skelton in view of Strupp and Caspe teach the apparatus of claim 1. Skelton additionally teaches the vehicle door cycle is indicative of a vehicle driver's door being opened and closed (see at least col 36 lines 7-12).
Regarding claim 7, Skelton in view of Strupp and Caspe teach the apparatus of claim 1. Skelton additionally discloses the display comprises a mobile device operative to receive the user prompt via a wireless network and to transmit the user input via the wireless network (see at least col 29 lines 59-63 and col 30 line 66-67 and Fig 13 which shows the connection of the controller to the user interface).
Regarding claim 9, Skelton in view of Strupp and Caspe teach the analogous material of that in claim 1 as recited in the instant claim, and is rejected for similar reasons.
Regarding claim 10, Skelton in view of Strupp and Caspe teach the analogous material of that in claim 6 as recited in the instant claim, and is rejected for similar reasons.
Regarding claim 13, Skelton in view of Strupp and Caspe teach the method of claim 9. Skelton additionally discloses ...in response to a detection of an authentication device (see at least col 32 lines 10-16).
However, Skelton does not disclose extending the default time duration to the extended time duration...
Caspe, in the same field of endeavor, teaches extending the default time duration to the extended time duration (see at least [0020])…

Regarding claim 14, Skelton in view of Strupp and Caspe teach the analogous material of that in claim 7 as recited in the instant claim, and is rejected for similar reasons.
Regarding claim 15, Skelton in view of Strupp and Caspe teach the analogous material of that in claim 4 as recited in the instant claim, and is rejected for similar reasons.
Regarding claim 16, Skelton in view of Strupp and Caspe teach the analogous material of that in claim 5 as recited in the instant claim, and is rejected for similar reasons.
Regarding claim 17, Skelton in view of Strupp and Caspe teach the analogous material of that in claim 3 as recited in the instant claim, and is rejected for similar reasons.
Regarding claim 18, Skelton in view of Strupp and Caspe teach the analogous material of that in claim 1 as recited in the instant claim, and is rejected for similar reasons.

Claims 6, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of Strupp and Caspe as applied to claim 1 above, and further in view of Lineberger (US-5219413; already of record).
Regarding claim 6, Skelton in view of Strupp and Caspe teach the apparatus of claim 1. Skelton additionally discloses a vehicle occupancy detector operative for detecting a driver occupancy (see at least col 11 lines 48-52) and ...
Neither Skelton nor Strupp nor Caspe disclose or teach the timer is initiated in response to a driver not being detected.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Skelton, Strupp, and Caspe with a motion detector coupled to the timer as taught by Lineberger to prevent unnecessary idling which wastes fuel and wears on a vehicle’s components (see at least col 1 lines 11-24).
Regarding claim 12, Skelton in view of Strupp and Caspe teach the method of claim 9.  However, neither Skelton nor Strupp nor Caspe teach extending the default time duration to the extended time duration in response to a detection of a vehicle cabin occupant.
Lineberger, in the same field of endeavor, teaches extending the default time duration to the extended time duration in response to a detection of a vehicle cabin occupant (see at least col 4 lines 38-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Skelton, Strupp, and Caspe with a time extension based on vehicle occupancy, as taught by Lineberger, so that a vehicle is not inadvertently shut down while an occupant is still in a vehicle, such as if they are idling in traffic in the summer heat (see at least col 4 lines 25-32).
Regarding claim 19, Skelton in view of Strupp and Caspe and further in view of Lineberger teach the analogous material of that in claims 1 and 6 as recited in the instant claim, and is rejected for similar reasons.
Regarding claim 20, Skelton in view of Strupp and Caspe and further in view of Lineberger teach the system of claim 19. Skelton additionally discloses ...the detection of the door cycle (see at least col 36 lines 7-12).

Strupp, in the same field of endeavor, teaches the timer is initiated in response to a detected occurrence of a vehicle motion (see at least [0097]) before...
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door cycle detection disclosed by Skelton with a timer responsive to vehicle motion as taught by Strupp for the benefit of verifying that a vehicle is actually in an idle state before executing any further commands (see at least [0097]). The instant application details the order
of detecting vehicle motion before detecting a door cycle and then “...assum[ing] that the vehicle operation is completed...” [0058] but does not provide any information as to why the door cycle detection should not come before vehicle motion prior to initiating the timer. With the instant specification explicitly stating that the system “assumes” operation is complete, there is nothing withholding the possibility of a person briefly opening and closing a door at a traffic light and then resuming motion. For these reasons, the Examiner interprets claim 20 with the assumption that the order of detecting vehicle motion and detecting a door cycle do not matter when determining if a timer should be set. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663